Citation Nr: 0740316	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a compression fracture of L-1, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1, 1996 to May 
23, 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for an increased 
rating for residuals of a compression fracture of L-1, 
currently rated as 50 percent disabling.  The veteran 
disagrees with the evaluation assigned.


FINDING OF FACT

Residuals of a compression fracture L-1 are manifested 
primarily by MRI evidence of a kyphotic deformity to the 
lumbar L1-L2 level; x-ray evidence of degenerative changes; 
and moderate limitation of motion, significant paraspinal 
spasms, and complaints of pain that are equivalent to severe 
limitation of motion of the lumbar spine; neither ankylosis 
of the entire spine, or incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
have been demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for residuals of a compression fracture L-1 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in May 2004.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Background

The evidentiary record reveals that the veteran was in a 
motor vehicle accident in April 1966, and sustained a 
compression fracture of the L-1 vertebral body.  Private x-
rays taken of the veteran's lumbar spine in July 1997 
revealed a mild compression deformity L-1, compatible with 
old fracture.  Degenerative changes were noted, L1-L2 and L2-
L3, with osteophyte development.  In July 1997, the veteran 
was injured in a work-related accident when he stepped into a 
hole and fell.   He sustained injuries to his right leg and 
ankle with related Reflex Sympathetic Dystrophy, complex 
regional pain syndrome, anxiety, depression, 
gastrointestinal/bowel disorders, and chronic pain problems.

The service-connected disability of compression fracture at 
L1, is currently rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 and a 50 percent evaluation is currently assigned.  
Pursuant to Diagnostic Code 5285, the lumbar spine disability 
is rated on the basis of limitation of motion and a 10 
percent rating is added for demonstrable deformity of a 
vertebral body.  A 40 percent evaluation is assigned under 
Diagnostic Code 5292 for severe limitation of motion.  In a 
December 2000 decision, the Board determined that the lumbar 
spine disability caused severe limitation of motion when 
functional loss due to pain was considered under Deluca v. 
Brown.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (the 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45).  An additional 10 percent evaluation was assigned to 
the lumbar spine disability for demonstrable deformity of the 
vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285.    

In October 2003, the veteran submitted the instant claim for 
a disability rating in excess of 50 percent.  He contends 
that his service-connected disability has increased in 
severity, and thus warranted a higher rating.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
 
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71A, Diagnostic Codes 5235-5243 (2007)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
38 C.F.R. § 4.71A, Diagnostic Code 5243 (2007)

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

As a preliminary matter, the Board finds that a remand of 
this case for a VA examination is not warranted.  At first 
glance it would appear that since the last VA examination of 
record was conducted in May 2004 that this examination is 
"stale."  However, the Board notes that the passage of 
time, in and of itself, does not render such evidence stale.  
Further, for reasons stated below, the evidence clearly does 
not support a higher rating.  

After a careful review of the evidence, the Board finds that 
a disability rating in excess of 50 percent is not warranted.  
As noted, the veteran's service-connected lumbosacral 
disability is currently evaluated under 38 C.F.R. §  4.71A, 
Diagnostic Code 5285-5292.  Prior to the receipt of the 
veteran's claim on October 30, 2003, the regulations for 
rating disabilities of the spine were revised twice; once in 
September 23, 2002; and again in September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The current appeal will be considered applying only 
the revised regulations.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000).  This appeal was filed in October 
2003, after the last regulatory change was made.  Therefore, 
in this case, the Board may only apply the most recent 
regulatory criteria for a back disability, which are found at 
38 C.F.R. § 4.71A, Diagnostic Codes 5235-5243 (2007).  

The next highest (and the maximum) disability ratings under 
38 C.F.R. § 4.71A, Diagnostic Codes 5235-5243; but 
specifically Diagnostic Code 5235 (for a vertebral fracture 
of dislocation) or Diagnostic Code 5243 (for Intervertebral 
disc syndrome) are 100 percent and 60 percent, respectively.  
In order to warrant a 100 percent disability rating under 
Diagnostic Code 5235, there must be evidence of unfavorable 
ankylosis of the entire spine.  Id.  Alternatively, to 
warrant a 60 percent disability rating under Diagnostic Code 
5243, there must be evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  As noted, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at note 1.

Here, the cumulative evidence does not warrant a higher 
disability rating under either Diagnostic Code.  The evidence 
consists of a June 2002 MRI report, VA outpatient treatment 
records dated between January and October 2003; and from 
February 2004 to June 2004; a May 2005 statement from K. M. 
M., D.O.; the veteran's statements, and a May 2004 VA 
examination.  The Board has also reviewed the cumulative 
evidentiary record as it pertains to the veteran's service-
connected back disability.  

The outpatient treatment records reflect complaints of 
chronic back pain.  

During the May 2004 VA examination, the veteran reported 
pain, weakness, stiffness, and numbness.  The weakness was 
noted in his legs.  The veteran reported early fatigability 
and instability while walking.  His pain was described as 
dull, aching, occasionally sharp and stabbing, with shooting 
into his legs.  He described right leg numbness, as greater 
than left.  He notes that pain is exacerbated when the pain 
medication wears off and is made worse with extended walking, 
standing, or sitting in one position.  The veteran stated 
that his back prevented him from walking greater than 150 to 
200 feet.  He reported loss of balance secondary to 
instability and weakness.  He uses a crutch and back brace 
for stability.  He is followed in the VA Pain Clinic and has 
been on narcotic analgesics for several years, with a 
reported 50-70 percent benefit.  He is currently on morphine 
and suffers from complications of constipation.  The veteran 
also reported that since his last VA examination (in August 
2002), he was unable to walk as far; drive significant 
distances, and has difficultly performing complex tasks 
around the house.  He also reported that he was disabled 
secondary to his back disorder.  He walked with a significant 
limp and used a left-sided crutch.  Flare-ups of pain were 
described as incapacitating, occurring weekly. 

Upon physical examination, the veteran was noted to have an 
increase in his lumbar lordosis, with slight dextroscoliosis.  
He had significant paraspinal muscle spasm and tenderness.  
His lower extremity sensation to light touch was intact and 
the muscle tone appeared normal to palpation and was 
symmetric.  The range of motion of the lumbar spine included 
extension between 0 to 4 degrees; flexion from 0 to 35 
degrees; side bending 0 to 22 degrees on the right and 0 to 
17 on the left; with pain throughout all range of motion.  
Lower extremity reflexes are 2/4 bilaterally, and muscle 
strength was 5/5/ bilaterally.  The veteran was able to bear 
weight, but was unable to heel/toe walk.  An MRI performed in 
March 2004 showed diffuse degenerative disc disease.  There 
was no significant spinal stenosis or disc herniation.  
Lumbar spine radiograph shows an anterior wedging of L1 
vertebra and significant arthritic changes about L2.  The 
final diagnoses were diffuse lumbar degenerative disc 
disease' compression fracture of the first lumbar; and post-
traumatic arthritis of the lumbar spine.

In correspondence dated in May 2005, K. M. M., D.O. stated 
that the veteran had severe muscle spasms in the lumbar 
region and loss of muscle strength.  She also noted that he 
was unable to do any activities that required bending of 
walking more than 100 feet.

VA outpatient treatment records dated through June 2004 do 
not include statement that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine, nor do the 
records that the veteran has experienced incapacitating 
episodes having a total duration of 6 weeks over a year.  
This he does not meet the criteria for an award of 60 
percent.   

After reviewing the cumulative evidence, the Board observes 
that there is no evidence of unfavorable ankylosis of the 
entire spine, which would entitle the veteran to a 100 
percent disability evaluation pursuant to 38 C.F.R. § 4.71A, 
Diagnostic Code 5235.  Based upon the veteran's demonstrated 
range of motion of 35 degrees of flexion at the May 2004 
examination, he would actually be entitled to a disability 
rating less than 50 percent, under Diagnostic Code 5235.  In 
addition, there is no evidence that the veteran has had 
incapacitating episodes due to intervertebral disc syndrome, 
reflected by acute signs and symptoms that required bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71A, Diagnostic Code 5243, note 1.  Finally, 
there is also no evidence of any bowel or bladder impairments 
as a result of this service-connected back disorder, which 
would warrant separate additional ratings.  Therefore a 
higher disability rating is not warranted.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), for the specific 
period under review.  However, the Board notes that DeLuca 
has already been considered and applied in finding that the 
veteran's service-connected residuals of the compression 
fracture of L-1, more nearly approximate the criteria for a 
50 percent disability rating.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  This issue was 
most recently adjudicated in a 


ORDER

Entitlement to a rating in excess of 50 percent for residuals 
of a compression fracture of L-1 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


